Tucker, P.
delivered the opinion of the court—That in the computation of the damages upon judgments, where execution thereof hath been stayed by injunction, the computation should be made upon the aggregate amount of principal, interest and costs, appearing to be due at the time when the injunction took effect. That such damages ought regularly to be computed by the clerk, and included in the body of the execution: for, in the case of judgment on a penal bond, where the principal, interest, costs and damages will exceed the amount of the penalty for which the execution issues,' the damages must of necessity be inserted in the execution itself, since otherwise the plaintiff must either lose the excess, or be driven to another action to recover it. That it was competent to the plaintiff, to demand that the execution in this case be quashed; but as he did not do so, *585and as the error is favourable to the plaintiff in error, the court was right in discharging the rule which was granted on his motion. That though the calculation of the clerk appended to the execution is palpably erroneous, yet that that calculation was an unofficial act, neither binding upon the sheriff nor forming any rule for his government; and therefore, it was not necessary for the court to correct its errors. Therefore, that so much of the order of the circuit superiour court as discharged the rule made at Parks’s instance, should be affirmed, and as to all other matters the order should be reversed, with costs to the plaintiff in error.